Citation Nr: 1123064	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia.

2.  Entitlement to service connection for post-operative residuals of hysterectomy.

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder, claimed as secondary to post-operative residuals of hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision that, in pertinent part, denied service connection for thrombocytopenia; for post-operative residuals of hysterectomy; and for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder, claimed as secondary to post-operative residuals of hysterectomy and thrombocytopenia.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and her representative when further action is required.


REMAND

The Veteran contends that her thrombocytopenia and post-operative residuals of hysterectomy had their onset in service, progressing in severity from her original problem with severe bleeding on active duty.  She reportedly began 
experiencing heavy bleeding and severe menstrual cramps every month in 1982, and had sought treatment.  The Veteran was instructed to take Motrin and get bed rest.  

The Veteran reported vaginal bleeding between periods in March 1984.  Pelvic examination at that time and subsequent examinations revealed normal size, shape, and consistency of uterus.  A pelvic examination and pap smear in November 1986 was reportedly normal, according to a January 1987 examination report during her Reserve service.  At that time, the Veteran denied having or having had changes in her menstrual pattern or any treatment for a "female disorder".  The Veteran underwent a laparoscopy, and dilation and curettage due to multiple fibroids in April 1991.  In October 1999, the Veteran presented as a future candidate for a total abdominal hysterectomy, following an exploratory laparotomy and myomectomy for recurrent multiple myoma of the uterus in which the Veteran lost a lot of blood.  Thrombocytopenia was diagnosed in April 2001.  HIV infection was discovered at the time of the Veteran's preoperative evaluation for a plan hysterectomy in May 2001.  At that time the Veteran reported dysfunctional uterine bleeding.  Records reflect that she underwent a total abdominal hysterectomy in February 2002.

The Veteran also contends that her multiple surgeries, treatments, and recovery periods ultimately caused her to experience anxiety and depression.  

The Veteran should be afforded a VA examination to determine the nature and etiology of any current thrombocytopenia and post-operative residuals of hysterectomy.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current gynecological disabilities, including thrombocytopenia and disability resulting in her hysterectomy.  Any indicated diagnostic tests, studies, and consultations should be accomplished. 

The examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any such gynecological disabilities either had their onset in service, or are the result of disease or injury incurred or aggravated during service, to specifically include the in-service vaginal bleeding between periods in March 1984; and if so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder, is due to or aggravated by current gynecological disabilities.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of acquired psychiatric disability is attributable to the gynecological disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


